2022 UT App 55



               THE UTAH COURT OF APPEALS

                       TARIQ AHMAD,
                         Appellant,
                             v.
             GRACO FISHING & RENTAL TOOLS INC.,
                         Appellee.

                            Opinion
                       No. 20200642-CA
                       Filed May 5, 2022

           Eighth District Court, Vernal Department
              The Honorable Edwin T. Peterson
                         No. 160800095

             Terry R. Spencer and Reid W. Lambert,
                    Attorneys for Appellant
           Joseph E. Minnock and Rod N. Andreason,
                     Attorneys for Appellee

   JUDGE GREGORY K. ORME authored this Opinion, in which
 JUDGES MICHELE M. CHRISTIANSEN FORSTER and DIANA HAGEN
                        concurred.

ORME, Judge:

¶1     Tariq Ahmad appeals various rulings from the district
court. But due to Ahmad’s untimely notice of appeal, we lack
jurisdiction to consider all but one of the issues Ahmad raises.
With respect to that issue, we affirm.
                      Ahmad v. Graco Fishing


                        BACKGROUND1

¶2     After purchasing an oil well in 2010, Pacific Energy
& Mining Company2 attempted, unsuccessfully, to get the
previously unproductive well producing again. During this time,
Ahmad was the secretary of Pacific and a member of its board of
directors. Ahmad was also Pacific’s former president and held a
“very small” ownership interest in the company.

¶3     Pacific asked Graco Fishing & Rental Tools, Inc., for an
estimate for the cost of the tools necessary to fix the well and the
cost for Graco to operate those tools over an eight-day period. An
agreement was reached, and work commenced on the well. Soon,
however, issues arose. The work took longer than eight days and
a hole was drilled into the well casing.

¶4    A dispute over the scope of Graco’s work and whether
Graco was liable for the damage caused to the casing soon



1. Because we lack jurisdiction over nearly all the issues Ahmad
raises on appeal, see infra Section I, we need not belabor the facts
underlying all aspects of the dispute between the parties. Instead,
we present only the facts necessary to understand the
jurisdictional issue and the single remaining issue that we have
jurisdiction to consider.

2. The well was initially sold to JMD Resources and Entrada
Enterprises, which were controlled by Ahmad’s wife and Pacific’s
president, respectively. Those companies subsequently formed
Greentown Oil, which held 100% of the working interest in the
well during the time in question. Pursuant to a joint operating
agreement, Pacific acted as the operator of the well on Greentown
Oil’s behalf and was “required to litigate on behalf of the working
interest owners.” For convenience, we refer to all actions
regarding ownership and operation of the well as being
undertaken by Pacific.


 20200642-CA                     2                2022 UT App 55
                     Ahmad v. Graco Fishing


followed. Pacific did not pay Graco, and Graco placed a lien on
the well.

¶5     In 2016, Pacific, through its attorney, Terry Spencer, filed
suit against Graco. Pacific claimed damages for the hole in the
casing. Graco filed a counterclaim against Pacific for the payment
owed. Graco also filed what it styled a third-party complaint
against Ahmad, claiming that he had personally guaranteed the
payment of Pacific’s obligations. Through Spencer, Ahmad
answered the third-party complaint. Following numerous legal
proceedings in state district court and Ahmad filing a complaint
in the United States District Court for the District of Utah, Graco
moved to have Ahmad joined as a party-plaintiff in this case. The
state district court granted that motion.

¶6      The instant case proceeded to trial in June 2019, during
which Spencer represented both Pacific and Ahmad. At the end
of Pacific and Ahmad’s case, Graco moved for, and was granted,
a directed verdict. The case was then submitted to the jury on
Graco’s claims only, and the jury returned a verdict in favor of
Graco. Pacific then filed a bankruptcy petition, and Ahmad
attempted to move the claims against him to bankruptcy court.
Apparently, due to the procedural hurdles in that process, the
district court did not enter a judgment against Ahmad and Pacific
until October 7, 2019. The document the court filed was titled
“JUDGMENT,” and the court stated that it “enters JUDGMENT
as follows” and laid out the jury’s verdict.

¶7     On November 1, 2019, pursuant to rule 59 of the Utah Rules
of Civil Procedure, Pacific, through Spencer, filed a motion for a
new trial. Ahmad then filed a pro se motion on November 4,
joining Pacific’s new trial motion. The court held a telephonic
conference on December 2, the minutes of which indicate that
Spencer appeared as “Plaintiff’s Attorney,” and a hearing on the
motion for a new trial was scheduled for January 3, 2020.

¶8    Ahmad did not personally appear at the hearing. Spencer
did appear, however, and informed the court that because Pacific


 20200642-CA                    3                2022 UT App 55
                      Ahmad v. Graco Fishing


was in bankruptcy, he could “only appear today on behalf of Mr.
Ahmad.” Spencer then argued on Ahmad’s behalf, referring to
Ahmad as “my client,” and not correcting the court when it
referred to Ahmad as “your client.” On January 14, a new attorney
filed a notice of substitution of counsel, indicating that she would
be acting as the attorney for both Pacific and Ahmad. But just six
days later, she filed a notice of withdrawal as counsel for both.
Graco then filed a notice to appear or appoint counsel, in
accordance with rule 74(c) of the Utah Rules of Civil Procedure,
and served it on both Pacific and Ahmad. Ahmad later admitted
he received the notice, but he did not appear or appoint counsel.

¶9     On May 22, 2020, the district court issued a written order
deeming the motion for a new trial to be withdrawn due both to
the substitute attorney’s statement at the time of her withdrawal
that “there were no pending motions before the Court” and
Ahmad’s and Pacific’s failures to appear or appoint counsel. On
May 28, Ahmad filed a pro se motion entitled “Motion for
reconsideration of Courts Order dated May 22, 2020 Pursuant to
Rule 60(b).” Ahmad argued that the court and Graco’s counsel
“were properly notified,” when he filed his pro se motion on
November 4, that he “did not retain counsel and was representing
himself.” Ahmad further asserted that he did not receive notice of
the hearing held on the motion for a new trial or of the court’s
subsequent entry of judgment and, as a result, that his “right to
due process” was violated. On June 15, Ahmad filed another pro
se motion notifying the court that his May 28 motion “should have
been titled ‘Rule 60(b) Motion to Set Aside the Court Order Dated
May 22, 2020.’”3 The court denied the motion on August 6. It ruled


3. Attached to this motion was an affidavit from Spencer stating,
“On Monday, November 4, 2019, Ahmad asked me why he was
not included in the Motion for New Trial, I informed Ahmad that
I did not represent him in his personal capacity, as the court
records indicate I only represented [Pacific] in the above
captioned matter.” The veracity of this assertion is certainly
                                                   (continued…)


 20200642-CA                     4                2022 UT App 55
                      Ahmad v. Graco Fishing




questionable. The record before us shows that Spencer purported
to represent Ahmad in the district court for years. On September
26, 2016, Spencer filed an answer to Graco’s counterclaim and
so-called third-party complaint on behalf of both Pacific and
Ahmad, at the bottom of which he stated that he was the
“Attorney for Pacific Energy & Mining Company and Tariq
Ahmad.” Then, on November 6, 2018, after Ahmad was made a
party-plaintiff in the action on Graco’s motion, Spencer filed a
complaint on Ahmad’s behalf against Graco, signing the
complaint “Terry R. Spencer Attorney for Ahmad.” Earlier that
month, Spencer also filed “Plaintiff Ahmad’s Initial Disclosures,”
and he signed it “Terry R. Spencer Attorney for Plaintiffs.”
Spencer then filed a motion asserting “Ahmad’s Right to Conduct
Discovery After Being Joined as a Party-Plaintiff by Graco,” again
signing the motion “Terry R. Spencer Counsel for [Pacific] and
Ahmad.” And at the January 3, 2020 hearing, Spencer informed
the court that he would “only appear today on behalf of Mr.
Ahmad,” and he proceeded to refer to Ahmad as “my client”
during the hearing. During this entire time, Spencer never filed a
motion to withdraw as Ahmad’s counsel. Spencer’s claim that the
“court records indicate” he did not represent Ahmad is equally
dubious. The very first page of the district court’s docket on the
case states that Ahmad is a plaintiff in the case and he is
“Represented by: Terry Spencer.” And throughout the docket,
Spencer is consistently named as Ahmad’s attorney. Finally,
Spencer filed an attorney’s lien in our court for nearly $1.5 million
against any potential judgment Ahmad would receive for “legal
work completed by Terry R. Spencer at the request of the
Appellant, Tariq Ahmad.” It is hard to imagine Ahmad amassing
such extraordinary legal fees from Spencer if Spencer “did not
represent [Ahmad] in his personal capacity” and “only
represented [Pacific] in the above captioned matter,” as Spencer
claimed. The record compels the conclusion that Spencer did, in
fact, represent Ahmad, and Spencer’s claims in his declaration to
the contrary simply do not comport with the facts of record.


 20200642-CA                     5                2022 UT App 55
                      Ahmad v. Graco Fishing


that Ahmad’s argument was unpersuasive because he did not act
pro se during trial and never offered any evidence or argument
that differed from that offered by Pacific and because Spencer
acted as the attorney for both Pacific and Ahmad “until after the
hearing on the motion for a new trial.” The court also noted that
Spencer never filed a notice of withdrawal of counsel prior to the
January 3 hearing on the motion for a new trial and that Ahmad
received the notice to appear or appoint counsel long before the
court issued its written order.

¶10 Ahmad filed his notice of appeal, pro se, on August 19,
2020, asserting that he was appealing “the entire order or
judgment, which was entered on August 06, 2020.”
Approximately one month later, Spencer filed his appearance of
counsel in our court, notifying the court that he was representing
Ahmad on appeal. Before the briefs were filed in this case,
however, Graco moved for summary disposition on the ground
that we lacked jurisdiction. It argued that Ahmad did not file his
notice of appeal within 30 days of the court’s May 22, 2020 ruling
on the new trial motion. Graco asserted that Ahmad’s rule 60(b)
motion, filed on May 28, did not further extend the time for
Ahmad to file a notice of appeal because rule 4 of the Utah Rules
of Appellate Procedure provides that for a rule 60(b) motion to
extend the time for appeal, the motion must be “filed no later than
28 days after the judgment is entered.” Utah R. App. P. 4(b)(1)(E).
We denied the motion but instructed the parties to address
jurisdiction in their briefs, paying particular attention to “if, and
how, the definition of ‘judgment’ found in rule 54 of the Utah
Rules of Civil Procedure affects the analysis.”


            ISSUES AND STANDARDS OF REVIEW

¶11 Ahmad claims that multiple errors before and during trial
necessitate a remand. But we may reach those issues only if we
determine that we have appellate jurisdiction. “Questions about
appellate jurisdiction are questions of law.” Zion Village Resort



 20200642-CA                     6                2022 UT App 55
                      Ahmad v. Graco Fishing


LLC v. Pro Curb U.S.A. LLC, 2020 UT App 167, ¶ 21, 480 P.3d 1055
(quotation simplified). And because we conclude that Ahmad’s
notice of appeal was largely untimely, it did not vest this court
with jurisdiction over the issues arising from the underlying
judgment. “When this court lacks jurisdiction over an appeal, it
retains only the authority to dismiss the appeal.” In re adoption of
A.B., 2010 UT 55, ¶ 21, 245 P.3d 711.

¶12 We do, however, have jurisdiction to consider Ahmad’s
challenge to the district court’s denial of his rule 60(b) motion, as
to which his notice of appeal was timely. Ahmad asserts that this
issue is reviewed for correctness. He is mistaken. “We review a
district court’s denial of a rule 60(b) motion for relief from
judgment for an abuse of discretion.” Jones v. Layton/Okland, 2009
UT 39, ¶ 10, 214 P.3d 859.4


                            ANALYSIS

                           I. Jurisdiction

¶13 Rule 4 of the Utah Rules of Appellate Procedure requires a
party to file a notice of appeal “within 30 days after the date of
entry of the judgment or order appealed from.” Utah R. App. P.
4(a). This requirement “is jurisdictional, meaning that an
appellate court simply has no power to hear the case if a notice of
appeal is untimely.” Trapnell & Assocs. v. Legacy Resorts, LLC, 2020
UT 44, ¶ 35, 469 P.3d 989 (quotation simplified). The rule allows
for this time to be extended, however, in enumerated
circumstances:




4. After the briefs were filed in this case, Graco filed a motion with
this court attempting to be substituted as the appellant because it
“purchased Mr. Ahmad’s appeal rights in this matter” at an
execution sale. At oral argument, however, Graco withdrew this
motion, and we have no occasion to consider it.


 20200642-CA                      7                2022 UT App 55
                      Ahmad v. Graco Fishing


      (1) If a party timely files in the trial court any of the
      following, the time for all parties to appeal from the
      judgment runs from the entry of the dispositive
      order:

             ...

             (D) A motion for a new trial under Rule 59 of
             the Utah Rules of Civil Procedure;

             (E) A motion for relief under Rule 60(b) of the
             Utah Rules of Civil Procedure if the motion is
             filed no later than 28 days after the judgment
             is entered.

Utah R. App. P. 4(b)(1).

¶14 Ahmad argues that his notice of appeal was timely because
the new trial motion filed on November 1, 2019—within 30 days
of the court’s judgment entered on October 7, 2019—extended the
time for appeal. And after the court issued its May 22, 2020 order
denying that motion, Ahmad argues, his rule 60(b) motion further
extended the time for appeal because that motion was filed within
28 days of that order. Thus, Ahmad contends that his notice of
appeal, filed within 30 days of the court’s August 6 denial of his
rule 60(b) motion, was timely, allowing him to challenge the
court’s underlying judgment. Graco responds that Ahmad’s
argument does not comport with the plain language of the rule,
which distinguishes between the “judgment” and “the entry of
the dispositive order.” Id. Thus, to properly extend the time for
appeal by means of a rule 60(b) motion, Graco argues that the rule
required Ahmad to file the motion within 28 days of the
judgment, which was entered on October 7, 2019. Given that
Ahmad filed his rule 60(b) motion ten months after entry of
judgment, Graco argues that the motion could not operate to
extend the time for appeal, even though his notice of appeal was
filed soon after entry of the order disposing of that motion.



 20200642-CA                     8                 2022 UT App 55
                       Ahmad v. Graco Fishing


¶15 We do agree with Ahmad that the motion for a new trial
filed on November 1, 2019, extended the time to file a notice of
appeal, allowing him to file an appeal from the underlying
judgment up until 30 days after the court ruled on that motion,
which occurred on May 22, 2020. See id. R. 4(b)(1)(D). But we agree
with Graco that, per the text of rule 4, Ahmad’s rule 60(b) motion,
filed months after entry of the underlying judgment, did not then
further extend the time for appeal. Accordingly, his August 19
notice of appeal was untimely as to the underlying judgment.

¶16 When interpreting a court rule, we do so “in accordance
with its plain meaning.” State v. Rothlisberger, 2006 UT 49, ¶ 15,
147 P.3d 1176. And in so doing, we endeavor “to give meaning to
all its parts [and] avoid construing the rule in a way that renders
any portion of it superfluous.” Id. ¶ 21.

¶17 The text of rule 4 states that a rule 60(b) motion extends the
time for appeal only if it “is filed no later than 28 days after the
judgment is entered.” Utah R. App. P. 4(b)(1)(E) (emphasis added).
To be sure, the rule uses both the word “judgment” and the word
“order.” Subsection (a) of the rule states that a party has “30 days
after the date of entry of the judgment or order” in which to file a
notice of appeal, and subsection (b) states that if a party files one
of the enumerated motions, “the time for all parties to appeal from
the judgment runs from the entry of the dispositive order.” Id. R. 4(a),
(b)(1) (emphases added). Thus, the rule clearly anticipates a
difference between the two, making orders disposing of
post-judgment motions “dispositive orders”—not “judgments”—
for the purposes of a rule 4 timeliness analysis. If we were to hold
otherwise, we would render the distinction between “judgment”
and “order” in rule 4 superfluous and would not “give meaning
to all its parts.” See Rothlisberger, 2006 UT 49, ¶ 21.

¶18     Here, the court undisputedly issued its “judgment”
memorializing the jury’s verdict against Ahmad on October 7,
2019. The original time for appeal was then extended by the filing
of the motion for a new trial, see Utah R. App. P. 4(b)(1)(D), which



 20200642-CA                       9                 2022 UT App 55
                      Ahmad v. Graco Fishing


the court denied on May 22, 2020. Based on the plain language of
rule 4, the ruling on this motion was the operative “dispositive
order.” As such, it restarted the 30-day time limit in which to
appeal, but it did not operate as a judgment under rule 4(b)(1)(E).
Ahmad, therefore, had 30 days from that order—i.e., until June 22,
2020—to file a notice of appeal if he wished to appeal the
underlying judgment, as well as the order itself. See id.

¶19 But Ahmad did not do so. Rather, he filed a rule 60(b)
motion on May 28, 2020, and did not file his notice of appeal until
August 19. While this was within 30 days of the court’s denial of
the rule 60(b) motion, this rule 60(b) motion did not again extend
the time for Ahmad to appeal from the court’s underlying
judgment. For a rule 60(b) motion to extend the time to appeal a
district court’s underlying judgment, the motion must be filed
within “28 days after the judgment is entered.” Id. R. 4(b)(1)(E)
(emphasis added). And here, the court entered the judgment
memorializing the jury’s verdict on October 7, 2019, and Ahmad
did not file his rule 60(b) motion within 28 days of the date the
judgment was entered. Thus, his rule 60(b) motion did not extend
the time for Ahmad to file a notice of appeal from the judgment,
and Ahmad’s August 19 notice of appeal was untimely as to the
judgment itself.

¶20 Ahmad argues in his reply brief that “judgment,” as used
in rule 4(b)(1), incorporates the definition of “judgment” from rule
54 of the Utah Rules of Civil Procedure, which includes “any other
order from which an appeal of right lies.” See Utah R. Civ. P. 54(a).
Based on that definition, Ahmad argues that the May 22 ruling
denying the motion for a new trial is a “judgment” within the
meaning of rule 4(b)(1) because an appeal of right could be taken
from that order. But despite our order expressly directing the
parties to “address if, and how, the definition of ‘judgment’ found
in rule 54 of the Utah Rules of Civil Procedure affects the
analysis,” Ahmad did not make this argument in his opening




 20200642-CA                     10               2022 UT App 55
                      Ahmad v. Graco Fishing


brief.5 Instead, he opted to do so only in his reply brief. But issues
raised for the first time in a reply brief are waived. See Allen v.
Friel, 2008 UT 56, ¶ 8, 194 P.3d 903 (“It is well settled that issues
raised by an appellant in the reply brief that were not presented
in the opening brief are considered waived and will not be
considered by the appellate court.”) (quotation simplified). In
addition, Graco persuasively argues that this reading is
inconsistent with the plain language of rule 4(b)(1), which
specifically governs the timeliness of appeals, and which
distinguishes between the “judgment” and “the entry of the
dispositive order” ruling on an authorized post-judgment motion.
Ahmad has thus failed to carry his burden of persuasion that the
definition of judgment in rule 54 of the Utah Rules of Civil
Procedure also applies to rule 4 of the Utah Rules of Appellate
Procedure. And based on the plain language of rule 4, Ahmad’s
rule 60(b) motion did not again extend the time for appeal from
the judgment itself because it was filed more than 28 days after
the district court entered its judgment on October 7, 2019.

¶21 In sum, because Ahmad did not file his notice of appeal
within 30 days of the district court’s May 22 order, it was


5. In his opening brief, Ahmad makes a single conclusory
statement that the May 22, 2020 order “was a final ‘judgment,’ as
defined in Rule 54(a) . . . as it adjudicated the claims, rights, and
liabilities of the parties.” But Ahmad did not cite a single case to
support this proposition and provided no analysis of how the
language of rule 54 works in conjunction with rule 4’s use of the
words “judgment” and “dispositive order.” Thus, this issue was
inadequately briefed in Ahmad’s principal brief, see Allen v. Friel,
2008 UT 56, ¶ 9, 194 P.3d 903 (“In addition to requiring issues to
be raised in the opening brief, this court has repeatedly noted that
a brief is inadequate if it merely contains bald citations to
authority without development of that authority and reasoned
analysis based on that authority.”) (quotation simplified),
rendering the argument “not presented in the opening brief” and
thus “waived,” see id. ¶ 8.


 20200642-CA                     11                2022 UT App 55
                      Ahmad v. Graco Fishing


untimely, and we therefore do not have jurisdiction to consider
any of Ahmad’s claims of error that arose prior to the court’s
August 6 denial of his rule 60(b) motion.6 We are, however, vested
with jurisdiction over the court’s order denying his rule 60(b)
motion because Ahmad filed his notice of appeal to challenge that
order well within the 30-day time limit. Accordingly, we now
proceed to analyze whether the district court erred in denying
Ahmad’s rule 60(b) motion.

                       II. Rule 60(b) Motion

¶22 To obtain relief under rule 60(b) of the Utah Rules of Civil
Procedure, a party must show that “(1) the motion is timely;
(2) there is a basis for granting relief under one of the subsections
of 60(b); and (3) the movant has alleged a meritorious defense.”
Menzies v. Galetka, 2006 UT 81, ¶ 64, 150 P.3d 480. “These
considerations should be addressed in a serial manner.” Id. Thus,




6. This resolution is consistent with the policy against successive
extensions of the time for appeal by post-judgment motions,
which courts have previously endorsed. See America Mutual Ins. v.
Schettler, 768 P.2d 950, 969 (Utah Ct. App. 1989) (stating that
“successive post-judgment motions interfere with” the policy of
judicial economy that dictates that “there must be finality, a time
when the case in the trial court is really over and the loser must
appeal or give up”) (quotation simplified); Glinka v. Maytag Corp.,
90 F.3d 72, 74 (2d Cir. 1996) (“Allowing subsequent motions to
repeatedly toll the filing period for a notice of appeal would
encourage frivolous motions and undermine a fundamental
canon of our legal system, to promote the finality of judgments.”).
See also Little Cottonwood Tanner Ditch Co. v. Sandy City, 2016 UT
45, ¶ 17, 387 P.3d 978 (“The finality of judgments rule recognizes
that at some point, litigation must end.”); Holbrook v. Hodson, 466
P.2d 843, 845 (Utah 1970) (“The overriding principle of [our] rules
is to assure the finality of judgments.”).


 20200642-CA                     12               2022 UT App 55
                      Ahmad v. Graco Fishing


there is no need to address additional considerations if one is
found wanting.

¶23 Here, it is clear that the motion was timely as Ahmad filed
it well within the 90-day requirement of rule 60. See Utah R. Civ.
P. 60(c). Ahmad’s motion fails on the second requirement,
however, as he cannot show that the court abused its discretion in
determining that there was no basis for granting relief.

¶24 Rule 60(b) lists the following as grounds for relief from a
“judgment, order, or proceeding”:

      (1) mistake, inadvertence, surprise, or excusable
      neglect;

      (2) newly discovered evidence which by due
      diligence could not have been discovered in time to
      move for a new trial under Rule 59(b);

      (3) fraud . . . , misrepresentation or other misconduct
      of an opposing party;

      (4) the judgment is void;

      (5) the judgment has been satisfied, released, or
      discharged, or a prior judgment upon which it is
      based has been reversed or vacated, or it is no longer
      equitable that the judgment should have
      prospective application; or

      (6) any other reason that justifies relief.

Id. R. 60(b). Ahmad did not clarify which ground for relief he was
asserting in his rule 60(b) motion. But because he argued that his
due process rights were violated—an argument that, as he
phrases it, does not obviously come within any of the specific
reasons for granting relief articulated in the rule—we assume that
his motion was brought pursuant to rule 60(b)(6) and that he



 20200642-CA                      13                2022 UT App 55
                      Ahmad v. Graco Fishing


sought relief based on “any other reason that justifies relief.”7 Id.
See Menzies, 2006 UT 81, ¶ 71 (noting that subsection 60(b)(6) is a
“catch-all provision of rule 60(b) . . . meant to operate as a
residuary clause”) (quotation simplified).

¶25 Ahmad’s argument boils down to two points. First, he
complains that his due process rights were violated when he did
not receive notice of the hearing on the motion for a new trial
because he did not employ Spencer as his attorney at that time
and so the notice Spencer received is not chargeable to Ahmad.
Second, he asserts that his due process rights were violated for the
same reason because he did not receive notice of the court’s
written order on May 22. Both arguments are unavailing.

¶26 Ahmad asserts that his November 4 pro se motion joining
Pacific’s motion for a new trial put the court on notice that he was
now proceeding pro se, necessitating that he thereafter personally
receive notice of the proceedings. We disagree. Although Ahmad
did file this motion pro se, Spencer never filed a motion to
withdraw as his counsel, as is required of all attorneys seeking to
withdraw. See Utah R. Civ. P. 74. The court therefore had no
reason to believe that Spencer no longer represented Ahmad. In
fact, besides that single November 4 motion, Ahmad did not file
another document with the court as a pro se litigant before the
January 3 hearing. And, at the January 3 hearing, Spencer
informed the court that because Pacific was in bankruptcy, he
could “only appear today on behalf of Mr. Ahmad.” Then during
the hearing, Spencer referred to Ahmad as “my client” and
argued on Ahmad’s behalf.




7. Some due process violations would render a judgment void,
implicating rule 60(b)(4) and the less deferential review for
correctness. See, e.g., Rojas v. Montoya, 2020 UT App 153, ¶ 12, 477
P.3d 38. Ahmad does not assert that the judgment against him is
void.


 20200642-CA                     14               2022 UT App 55
                      Ahmad v. Graco Fishing


¶27 While this may have been inconsistent with Ahmad’s
understanding at the time, the district court was absolutely
entitled to take Spencer at his word that he was representing
Ahmad at the hearing. This is especially so given that Spencer had
not filed a withdrawal of counsel, nor was there any other filing
after the November 4 motion indicating Spencer no longer
represented Ahmad, and given that Spencer had been Ahmad’s
attorney for nearly the entirety of the legal proceeding. See supra
note 3. Thus, the court had no reason to look beyond Spencer’s
representation and do its own investigation to determine whether
Spencer really represented Ahmad. Thus, the court did not abuse
its discretion in determining that this was not a basis to grant
Ahmad relief from the judgment.

¶28 Second, we are also unpersuaded by Ahmad’s argument
that his due process rights were violated when he did not receive
notice of the court’s May 22 written order. After the January 3
hearing, new counsel appeared on Ahmad’s behalf on January 14.
Then, just six days later, she filed a motion to withdraw. At this
point, Graco sent a notice to appear or appoint counsel to Ahmad,
and it is undisputed that Ahmad received this notice, but Ahmad
failed to appear or appoint counsel thereafter. Having failed to
take any action to inform the court about the status of his
representation, he cannot then complain that his rights were
violated when he did not receive notice of the court’s order.
Furthermore, his contention that he did not receive notice of the
May 22 order seems dubious given that he filed a rule 60(b)
motion just six days later on May 28 seeking relief from that order.
Thus, the district court did not abuse its discretion in denying
Ahmad relief from the judgment on this basis.


                          CONCLUSION

¶29 For the most part, Ahmad’s notice of appeal was untimely,
resulting in this court lacking jurisdiction to consider nearly all of
Ahmad’s claims. On the one issue we do have jurisdiction to



 20200642-CA                     15                2022 UT App 55
                    Ahmad v. Graco Fishing


consider, we determine that the district court did not abuse its
discretion in denying Ahmad’s rule 60(b) motion.

¶30   Affirmed.




 20200642-CA                  16               2022 UT App 55